ITEMID: 001-60542
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF DELIC v. CROATIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1 in respect of nine sets of proceedings;No violation of Art. 6-1 in respect of one set of proceedings;Violation of Art. 13;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. During 1992 the applicant lent various sums of money to a number of companies in Zagreb for periods ranging from three to twelve months at a rate of interest ranging from 5 to 31% (so-called financial engineering). As these companies failed to repay the loans, the applicant instituted ten different sets of proceedings for re-payment of his loans.
9. On 29 June 1993 the applicant filed an action with the Zagreb Municipal Court against A.K.M and its owner, A.K for re-payment of his loan in the amount of 70,000 Austrian schillings (ATS).
10. At the preliminary hearing on 22 November 1993 the applicant's counsel withdrew the claim in respect of A.K.M. He also requested leave to file additional submissions within eight days.
11. On 1 December 1993 the applicant's counsel filed additional submissions specifying the claim.
12. According to the Government, following the resignation of the judge in charge of the case a certain period of time elapsed before the case was assigned to another judge.
13. The next hearing, scheduled for 15 September 2000, was adjourned due to maintenance work on the court building's electrical circuit.
14. At the next hearing, on 14 December 2000, the court exempted the applicant from paying the court fees. The documents showed that A.K. was unknown at the address indicated.
15. The hearing scheduled for 23 March 2001 was adjourned because A.K. did not appear. The court invited the applicant to adjust his claim to the monetary system in Croatia and to specify his interest claim, which the applicant did on 10 October 2001. The case is presently pending before the court of first instance.
16. On 12 October 1993 the applicant, together with four other plaintiffs, filed an action with the Zagreb Municipal Court against T.I.A. and its owner, I.A for re-payment of their loans. The applicant claimed the sum of ATS 70,000.
17. On 14 December 1993 the court refused to allow the plaintiffs' representative to represent him as he had, in other proceedings, been charged with providing unlicensed legal services. The plaintiffs appealed against that decision. On 24 May 1994 the Zagreb County Court (Županijski sud u Zagrebu) dismissed the plaintiffs' appeal.
18. According to the Government, the judge in this case resigned from her duties. The judge to whom the case was transferred was on maternity leave. The case was therefore re-transferred to another judge.
19. At the next hearing, on 28 June 2000, the defendants' counsel replied to the applicant's claim stating that the same claim had already been decided by the Zabok Municipal Court (Općinski sud u Zaboku).
20. At the hearing on 10 December 2001 the court exempted the applicant from paying the court fees. It appears that the proceedings are still pending before the Zagreb Municipal Court.
21. On 15 October 1993 the applicant, together with two other plaintiffs, filed an action with the Zagreb Municipal Court against T.T.B. and its owner, T.B for re-payment of their loans. The applicant claimed the sum of 6,000 German Marks (DEM).
22. A preliminary hearing scheduled for 13 January 1994 was adjourned because T.B. did not appear. The documents showed that the address indicated on the notice of the hearing date did not exist.
On 17 January 1994 the plaintiffs submitted T.B.'s correct address.
23. A hearing scheduled for 8 April 1994 was adjourned because T.B. again did not appear. The documents showed that she had failed to collect the notice of the hearing date.
24. A hearing scheduled for 10 June 1994 was also adjourned due to T.B.'s absence. The documents showed that she had changed her address.
On 15 June 1994 the plaintiffs submitted T.B.'s new address.
25. At a hearing on 10 October 1994 the court stayed the proceedings because the plaintiffs failed to appear.
On 19 January 1995 the plaintiffs requested the court to resume the proceedings.
26. Hearings scheduled for 18 September 1995 and 18 January 1996 were adjourned due to T.B.'s absence. The court requested the Ministry of the Interior to submit T.B.'s address.
27. A hearing scheduled for 20 May 1996 was adjourned because T.B.'s counsel did not submit a letter of authorisation.
28. At a hearing on 7 September 2000 the plaintiffs stated that they wished to produce additional evidence.
29. On 10 January 2001 T.B. filed her reply to the plaintiffs' claim.
30. At the hearing on 19 January 2001 the court exempted the applicant and one other plaintiff from paying the court fees and the remaining plaintiff did not appear. The court served T.B.'s reply on the plaintiffs and invited them to submit their comments within thirty days.
31. The next hearing, scheduled for 12 June 2001, was adjourned due to the illness of the presiding judge. It appears that the proceedings are presently pending before the court of first instance.
32. On 15 October 1993 the applicant, together with fifteen other plaintiffs, filed an action with the Zagreb Municipal Court against M.B.B. and its owner, B.B for re-payment of their loans. The applicant claimed the sum of 5,000 DEM.
According to the Government, the applicant failed to submit any evidence concerning the relationship between the company M.B.B. and its alleged owner, B. B.
33. At a hearing on 8 September 2000 a number of plaintiffs and B.B. did not appear. The court severed the proceedings in respect of the plaintiffs who did appear at the hearing, including the applicant, and invited them to specify their claims.
34. At a hearing on 14 September 2001 the court exempted the applicant from paying the court fees.
35. The next hearing was held on 18 October 2001. It appears that the proceedings are presently pending before the court of first instance.
36. On 15 October 1993 the applicant, together with three other plaintiffs, filed an action with the Zagreb Municipal Court against company A.Š.M. and its owner, A.Š for re-payment of their loans. The applicant claimed the sum of DEM 12,000.
37. A preliminary hearing scheduled for 16 June 1994 was adjourned because A.Š. did not appear. The documents showed that she had changed her address. The court invited the plaintiffs to submit her new address within thirty days.
38. A hearing scheduled for 5 April 1995 was adjourned because A.Š. again failed to appear. The documents showed that the address indicated on the notice of the hearing date did not exist.
39. At the hearing on 9 May 1995 the court pronounced judgment by default.
40. On 20 September 1996 a lawyer, M.P., informed the court that he was the legal representative of A.Š. and requested the court to re-open the proceedings. Following the hearing on whether A.Š. had received the judgment, the court annulled its judgment by default on 24 March 1998 and resumed the proceedings.
41. At a hearing on 15 September 1998 the court requested the plaintiffs to submit evidence in support of their claim.
42. At a hearing on 11 December 1998 the court heard three plaintiffs.
43. At a hearing on 12 February 1999 the court heard the remaining plaintiff.
44. A hearing scheduled for 15 April 1999 was adjourned due to A.Š.'s absence. Her counsel informed the court that she had given birth. The court requested the Zagreb Commercial Court to submit a certificate from its registry regarding the legal status of A.Š.M. On 23 April 1999 the court repeated that request.
On 17 May 1999 the requested certificate was submitted.
45. A hearing scheduled for 24 June 1999 was adjourned because A.Š. did not appear. Her counsel informed the court that she was ill.
46. A hearing on 2 November 1999 was adjourned because A.Š. was absent again. She telegraphed the court to inform it that her child was ill.
47. At a hearing on 1 February 2000 the court heard A.Š. The plaintiffs asked the court to hear several witnesses but failed to provide their names.
On 8 February 2000 the plaintiffs submitted the names of the witnesses.
48. At the next hearing, on 11 October 2000, the proceedings were concluded and the court gave judgment awarding the applicant's claim in part and rejecting it in part. On 11 June 2001 A.Š. appealed against the judgment. On 14 June 2001 the court attempted to serve the appeal on the applicant in order for him to submit his reply, but he did not collect it.
On 10 October 2001 the applicant informed the court that he had received a copy of A.Š.'s appeal.
On 23 October 2001 the case-file was sent to the Zagreb County Court as the appellate court, where it is presently pending.
49. On 3 June 1993 the applicant filed an action with the Zagreb Municipal Court against T.M.T. and its owner, M.T for re-payment of his loan in the amount of DEM 10,000.
50. The preliminary hearing was held on 21 October 1993.
51. On 4 July 1994 the court refused the applicant's counsel the right to represent the applicant.
52. The judge in that case subsequently resigned from her office and the case was transferred to another judge.
53. A hearing scheduled for 12 November 1997 was adjourned because of M.T.'s absence.
54. At a hearing scheduled for 18 February 1998, the court stayed the proceedings because the applicant failed to appear.
On 22 May 1998 the applicant requested the court to resume the proceedings.
55. A hearing scheduled for 10 March 1999 was adjourned.
56. At a hearing on 4 June 1999 the applicant gave testimony.
57. Due to the applicant's absence from the hearing on 15 October 1999, the court struck the case out. According to the Government, the court had attempted to deliver that decision to the applicant fifteen times since then but he did not collect it. Finally, on 6 September 2000 the decision was served on the applicant by the court's process server.
58. On 20 September 2000 the applicant filed a motion to resume the proceedings (prijedlog za povrat u prijašnje stanje) and also appealed against the above decision.
59. At a hearing on 12 March 2001 the court dismissed the applicant's motion.
60. On 8 June 1993 the applicant filed an action with the Zagreb Municipal Court against D. and its owner, D.T for re-payment of his loan in the amount of DEM 10,000.
61. At a hearing scheduled for 21 October 1993 the court decided to stay the proceedings because the applicant did not apear.
On 7 February 1994 the applicant requested the court to resume the proceedings.
62. The judge in that case subsequently resigned from her duties and the case was transferred to another judge.
63. On 18 May 1999 the court invited the applicant to adjust his claim and to submit further evidence. The letter was sent by registered mail but the applicant did not collect it.
64. On 24 September 1999 the court invited the applicant to submit the defendants' addresses.
65. On 6 November 1999 the court requested the Zagreb Commercial Court to submit a certificate from its registry regarding the legal status of D.
66. A hearing scheduled for 3 February 2000 was adjourned since neither party appeared. The documents showed that the applicant had not collected the notice of the hearing date.
67. The next hearing, scheduled for 13 June 2000, was adjourned due to D.T.'s absence. The documents showed that D. had ceased to exist while D.T. had received the notice of the hearing date. The applicant's counsel asked the court to allow him to submit the defendants' addresses within sixty days.
On 11 July 2000 the applicant's counsel informed the court that he had not been able to verify the required addresses.
68. On 22 November 2000 the court stayed the proceedings in respect of D. The proceedings concerning D.T. are still pending.
69. On 12 October 1993 the applicant filed an action with the Zagreb Municipal Court against E. and its owner, F.Š for re-payment of his loan in the amount of ATS 70,000.
70. A preliminary hearing scheduled for 2 April 1996 was adjourned because the defendants did not appear.
71. A hearing scheduled for 5 July 1996 was adjourned because the applicant had informed the court that he was ill.
72. The next hearing, scheduled for 24 September 1996, was adjourned because the judge was appointed to another court.
73. On 15 April 1999 the court invited the applicant to inform it whether he wanted to proceed with his claim. The letter was sent three times by registered mail but the applicant did not collect it. The court then attempted to serve the letter on the applicant through its process server, but the applicant was absent. The process stuck a notice to the applicant's door informing him that the letter would be served on him on 6 July 1999. As the applicant was absent again the letter was left at his door.
74. The next hearing, scheduled for 9 February 2000, was adjourned because neither party appeared. The documents showed that the applicant had not collected the notice of the hearing date.
75. Due to the applicant's absence at a hearing on 17 September 2001 the court terminated the proceedings.
76. On 22 April 1993 the applicant filed an action with the Zagreb Municipal Court against L.K.M. and its owner, K.L for re-payment of his loan in the amount of DEM 10,000.
77. As the defendants did not appear at the hearing on 18 October 1993 the court pronounced judgment by default.
Subsequently, the defendants filed a motion to resume the proceedings.
78. At a hearing on 1 February 1994 the court annulled its judgment by default. It also stayed the proceedings because the applicant did not appear.
As the applicant did not file a request to the court to resume the proceedings within four months, on 14 June 1994 the court struck the case out.
The applicant appealed against the above decision and also filed a motion to resume the proceedings.
79. On 15 July 1994 the Zagreb Municipal Court sent the case-file to the Zagreb County Court. That court remitted the case to the Zagreb Municipal Court in order to determine the applicant's motion.
80. At a hearing on 12 June 1995 the Zagreb Municipal Court annulled its decision of 14 June 1994.
81. Hearings scheduled for 21 November 1995 and 14 March 1996 were adjourned because K.L. did not appear.
82. A hearing scheduled for 16 September 1996 was adjourned because the judge in the case had not been re-appointed.
83. The next hearing, scheduled for 10 September 1998, was adjourned because K.L. did not appear.
84. At a hearing on 19 March 1999 the applicant gave testimony. The court invited the Zagreb Commercial Court to submit a certificate from its registry concerning the legal status of L.K.M..
On 29 September 1999 the Zagreb Commercial Court submitted the requested certificate.
85. Subsequently, the presiding judge died and the case-file lay dormant for a certain period before it was assigned to another judge.
86. At a hearing on 28 June 2000 the applicant's counsel withdrew the claim in respect of L.K.M. As K.L. did not appear the hearing was adjourned.
87. A hearing scheduled for 26 September 2000 was adjourned because K.L. again failed to appear.
88. The next hearing was scheduled for 5 April 2001 but the applicant asked the court to re-schedule it because he was unable to attend.
It appears that the proceedings are pending before the court of first instance.
89. On 28 October 1993 the applicant filed an action with the Zagreb Municipal Court against F.C.F. and its owner, K.F. for re-payment of his loan in the amount of DEM 14,500 and ATS 5,000.
90. The preliminary hearing, scheduled for 8 March 1994, was adjourned because neither party appeared. The documents showed that the applicant had received the notice of the hearing date, but K.F.'s address was incorrect.
On 13 March 1995 the court invited the applicant to submit K.F.'s correct address.
On 28 March 1995 the applicant submitted the requested address.
91. A hearing scheduled for 15 June 1995 was adjourned since K.F. did not appear. The documents showed that his address had been incorrect again. The court again invited the applicant to submit K.F.'s correct address. The court repeated that request on 9 December 1996.
92. The next hearing, scheduled for 5 June 1997, was adjourned as neither party appeared.
On 6 June 1997 the court again invited the applicant to submit K.F.'s correct address. The applicant did not collect the letter, sent by registered mail on three occasions.
On 25 June 1999 the applicant submitted K.F.'s address in the United States.
93. The hearing scheduled for 2 March 2000 was adjourned as neither party appeared.
94. The hearing scheduled for 14 December 2000 was adjourned because K.F. was absent. The proceedings are presently pending before the court of first instance.
95. Section 59 (4) of the Constitutional Act on the Constitutional Court (which entered into force on 24 September 1999 - hereinafter “the Constitutional Court Act” - Ustavni zakon o Ustavnom sudu) reads as follows:
“The Constitutional Court may, exceptionally, examine a constitutional complaint prior to exhaustion of other available remedies if it is satisfied that a contested act, or failure to act within a reasonable time, grossly violates a party's constitutional rights and freedoms and that, if it does not act, a party will risk serious and irreparable consequences.”
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
